Case 1:16-cv-00571-LEW Document 220 Filed 07/12/19 Page 1 of 4                         PageID #: 3402



                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF MAINE


KATHERINE VEILLEUX, JENNIFER CHON,
ROCKY COAST FAMILY ACUPUNCTURE
PC, and JAMES TILTON, individually and on
behalf of all others similarly situated,

                             Plaintiffs

                        v.                                CASE NO: 1:16-cv-571-LEW

ELECTRICITY MAINE, LLC, PROVIDER
POWER, LLC, SPARK HOLDCO, LLC,
KEVIN DEAN and EMILE CLAVET

                             Defendants


                                          JOINT MOTION TO STAY

            Plaintiffs and Defendants (collectively the “Parties”) jointly move for an order staying all

deadlines and further activity in this action (the “Lawsuit”) for a period of seventy-five (75) days

from the date of this Motion while the Parties pursue settlement discussions. In support of this

Joint Motion, the Parties state as follows:

            1.     Currently, three motions are fully briefed and pending before this Court: (1)

Plaintiffs’ Motion to Certify Class (ECF No. 163); (2) Defendants’ Motion to Exclude Expert

Testimony (ECF No. 183); and (3) Defendants’ Motion to Dismiss and Compel Arbitration (ECF

No. 145).

            2.     On July 1 and 2, the Parties attended a judicial settlement conference with

Magistrate Judge John C. Nivison in Bangor (ECF Nos. 216, 217).

            3.     As a result of that conference, the Parties have made progress toward a settlement

that would fully and finally resolve the Lawsuit.




7172711.2                                            1
Case 1:16-cv-00571-LEW Document 220 Filed 07/12/19 Page 2 of 4                          PageID #: 3403



            4.    In order to reach such a global settlement agreement among the Parties, first a

separate agreement between Defendants Electricity Maine, LLC and Spark HoldCo, LLC

(collectively “Electricity Maine”) and Defendants Provider Power, Emile Clavet, and Kevin

Dean (collectively “Provider Power”) on certain issues is necessary.

            5.    Electricity Maine and Provider Power require additional time to work out the

terms of their agreement.

            6.    The Parties request that the Court stay all deadlines and further activity in the

Lawsuit for a period of seventy-five days from the date of this Motion.

            7.    Prior to the expiration of the requested stay, the Parties will either (a) report to the

Court that the Parties have reached an agreement to resolve the Lawsuit, pending preliminary

and final approval by the Court; or (2) report to the Court that a settlement has not been reached

and request that the Court either grant a further stay or rule on the pending motions after hearing,

as the case may be.

            WHEREFORE, the Parties jointly request that this Court enter an order staying all

deadlines and further activity in this Lawsuit for a period of seventy-five (75) days from the date

of this Motion.




7172711.2                                            2
Case 1:16-cv-00571-LEW Document 220 Filed 07/12/19 Page 3 of 4                      PageID #: 3404



            Dated at Portland, Maine this 12th day of July, 2019


/s/ Thomas F. Hallett                            /s/ John J. Aromando
Thomas F. Hallett                                John J. Aromando
Benjamin N. Donahue                              Katherine S. Kayatta
HALLETT WHIPPLE WEYRENS                          Sara A. Murphy
6 City Center, Suite 208                         PIERCE ATWOOD LLP
Portland, Maine 04101                            Merrill’s Wharf, 254 Commercial Street
(207) 775-4255                                   Portland, ME 04101
thallett@hww.law                                 Tel: 207-791-1100
bdonahue@hww.law                                 jaromando@pierceatwood.com
                                                 kkayatta@pierceatwood.com
Attorneys for the Plaintiffs and Class           smurphy@pierceatwood.com
Members
                                                 Attorneys for Defendants Electricity Maine,
                                                 LLC and Spark HoldCo, LLC

/s/ Robert P. Cummins                            /s/ Melissa A. Hewey
Robert P. Cummins                                Melissa A. Hewey
The Cummins Law Firm                             Amy K. Olfene
33 North Dearborn Street                         Adrianne E. Fouts
Chicago, Illinois 60602                          DRUMMOND WOODSUM
312-662-6321                                     84 Marginal Way, Suite 600
rpc@cumminlawfirm.com                            Portland, ME 04101
                                                 Tel: (207) 772-1941
Attorney for the Plaintiffs and Class            mhewey@dwmlaw.com
Members                                          aolfene@dwmlaw.com
                                                 afouts@dwmlaw.com

                                                 Attorneys for Defendants Provider Power,
                                                 LLC, Kevin Dean, and Emile Clavet




7172711.2                                           3
Case 1:16-cv-00571-LEW Document 220 Filed 07/12/19 Page 4 of 4                         PageID #: 3405



                                     CERTIFICATE OF SERVICE

            I hereby certify that on July 12, 2019, I electronically filed the foregoing document using

the CM/ECF system which will send the notification of such filing to counsel of record.

                                                 /s/ John J. Aromando
                                                 John J. Aromando
                                                 Pierce Atwood LLP
                                                 Merrill’s Wharf
                                                 254 Commercial Street
                                                 Portland, ME 04101
                                                 Tel: 207-791-1100
                                                 jaromando@pierceatwood.com

                                                 Attorneys for Defendants Electricity Maine, LLC and
                                                 Spark HoldCo, LLC




7172711.2                                            4
